Citation Nr: 1646649	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  09-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disease, to include as secondary to service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to September 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  The case is now in the jurisdiction of the Chicago, Illinois VARO.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In June 2011, February 2015, and February 2016 the case was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's February 2016 remand instructed the examiner to provide an advisory medical opinion regarding the likely etiology of the Veteran's heart disability.  The examiner was to indicate whether it is at least as likely as not that the Veteran's coronary artery disease is related to his military service, to include his exposure to psychological stressors and/or hazardous paint materials or asbestos fumes therein.  A March 2016 VA examination report contains a negative nexus opinion and includes rationale which addresses reported lead paint and asbestos exposure.  However, the opinion does not address the Veteran's reported in-service psychological stressors, including physical abuse, extra work duty, and being called racial slurs.  See March 2006 statement.  Therefore, a remand to ensure compliance with the Board's February 2016 remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The claims file contains inconclusive and inconsistent medical statements pertaining to a potential nexus between the Veteran's reported in-service psychological stressors and his heart disability.  A March 2009 VA mental health record notes a psychologist's (Dr. R.D.) opinion that the Veteran's "cardiovascular problems...are due to the psychological stressors of his period of military assignment."  However, the opinion does not include rationale (and therefore is inadequate).  Furthermore, Dr. R.D. appeared to backtrack from his March 2009 statement in an October 2010 statement, noting that "anxiety from his PTSD issues certainly may be contributory to his cardiovascular problems" (emphasis added).  A September 2010 clinical record notes that the Veteran asked a cardiology fellow, Dr. A.A., whether PTSD could be the cause of his heart problems.  Dr. A.A. remarked that "there is no definite answer to this question at this point to my knowledge.  It is possible that PTSD contributes to his heart problems.  His palpitation symptom could be a presentation of anxiety."  In October 2010, Dr. A.A. noted diagnoses of diabetes mellitus, hypertension, high cholesterol, obesity, and a history of cigarette smoking; he explained that all are known risk factors for, and contribute to, coronary artery disease.  A November 2010 clinical record from Dr. S.P. notes that while emotional stressors can increase the risk of myocardial infarction, it is a multifactorial issue.  Dr. S.P. noted that the Veteran also has metabolic syndrome, including diabetes, which increases the risk for heart disease.  As there is no indication that any of the above providers are familiar with the Veteran's record, nor do any of the statements include adequate rationale for the opinions provided, the Board finds that none of these opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board sought advisory medical opinions which address the direct and secondary service connection theories of entitlement set forth by the Veteran (whose major depressive disorder is service-connected).  A May 2015 VA examination report contains a negative nexus opinion with respect to the Veteran's direct service connection theory of entitlement.  The rationale for such opinion, however, focused exclusively on the fact that the Veteran was not exposed to herbicides in service, and did not address whether there is a nexus to his reported psychological stressors in service.  The record also includes a July 2015 VA examination report which contains a negative nexus opinion with respect to the Veteran's secondary service connection theory of entitlement; the examiner found it less likely than not that the Veteran's heart disease is proximately due to or aggravated by his major depressive disorder.  Most recently, as discussed above, a February 2016 VA examination report did not address the direct service connection theory as it pertains to psychological stressors in service; rather, it noted that the Veteran has a moderate cigarette smoking history, high total and LDL cholesterol, depression, and hypertension, all of which are risk factors for coronary artery disease.  Accordingly, an addendum advisory medical opinion is needed to resolve the remaining medical question and reconcile inconsistent evidence in the matter. 

The record shows that the Veteran receives ongoing VA treatment for his heart disability.  The most recent records of VA treatment/examination in the record are from March 2016.  Records of all evaluations or treatment the Veteran has received for his heart disability during the evaluation period are pertinent evidence in the matter at hand, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record updated records of all VA evaluations or treatment (i.e., those not already in the record) the Veteran has received for his heart disability, specifically including all such records generated since March 2016.  

2.  The AOJ should thereafter arrange for the Veteran's record to be forwarded to the March 2016 examiner for review and an addendum opinion. [If that provider is unavailable, the record should be forwarded to another cardiologist or internist for review and the opinion sought.  If further examination of the Veteran is deemed necessary, such should be arranged.]  On a review of the, the consulting provider should provide responses to the following:   

(a) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's coronary artery disease is related directly to his military service, to include his exposure to psychological stressors therein?  
(b)  Please reconcile your March 2016 observation that depression is a known risk factor for coronary artery disease, with the July 2015 examiner's opinion that the Veteran's coronary artery disease is less likely than not proximately due to or aggravated by his major depressive disorder. 

All opinions must include rationale (with citation to factual data/medical literature as deemed appropriate).  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


